McCabthy, J.
If this matter came up under th,e old procedure, I feel the appellant would he correct. /
The only guide as to the causé of action is the complaint, no matter what provisional remedy may have been' used.
The appellant may move to set "aside whatever steps have been taken in the direction of replevin on. the ground that the action is one of conversion. '
Under the liberal construction placed on pleadings we see • no other way. • ■
Order affirmed; no costs.
Fitzsimons and Conlan, JJ., concur.
Order affirmed, without costs. '